Citation Nr: 1733281	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO. 12-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine prior to November 17, 2011, and in excess of 20 percent thereafter.

2. Entitlement to an initial disability rating higher than 20 percent for radiculopathy of the right lower extremity.

3. Entitlement to an initial disability rating higher than 20 percent for radiculopathy of the left lower extremity.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to April 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a January 2012 rating decision, the RO granted an increased 20 percent disability rating for the Veteran's DDD and DJD of the lumbar spine, effective from November 17, 2011, and separate 20 percent disability ratings each for the Veteran's right and left lower extremity radiculopathy associated with the lumbar spine disability, effective from November 17, 2011. As this was not a full grant of the benefits sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2017, the Board remanded the claims for further development. Pursuant to the remand directives, the Veteran was scheduled for a VA examination, however, failed to report, without good cause. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 10 percent for a service-connected DDD and DJD of the lumbar spine disability prior to November 17, 2011, and in excess of 20 percent thereafter.

2. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 20 percent for a service-connected radiculopathy of the right lower extremity disability.

3. The Veteran failed to report, without good cause, for a scheduled VA examination in conjunction with his claim for an evaluation in excess of 20 percent for a service-connected radiculopathy of the left lower extremity disability.

4. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a denial based on application of 38 C.F.R. § 3.655 (2016) have been met regarding the claim for an evaluation in excess of 10 percent for a DDD and DJD of the lumbar spine disability prior to November 17, 2011, and in excess of 20 percent thereafter. 38 C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2. The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity disability. 38 C.F.R. § 3.655; Sabonis, 6 Vet. App. at 430.

3. The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an evaluation in excess of 20 percent for radiculopathy of the left lower extremity disability. 38 C.F.R. § 3.655; Sabonis, 6 Vet. App. at 430.

4. The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating Claims

In January 2017, the Board remanded the claims to afford the Veteran a VA examination for the disabilities on appeal. The record shows that the RO requested and scheduled the examination for March 13, 2017. The examination request showed the Veteran's most recent address, which is the address on record. The record indicates that on March 23, 2017, the VA medical center informed the RO that the Veteran failed to report to the scheduled VA examination. There is no known change of the Veteran's address and no correspondence has been returned undeliverable. A supplemental statement of the case was sent to the Veteran's address of record. The supplemental statement of the case included the provisions of 38 C.F.R. § 3.655 and the RO explained in the reasons and bases that the Veteran had failed to report for his scheduled VA examination. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate. 38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. § 3.655(a). 

38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied. The Veteran's claims for increased ratings for his back and lower extremities are claims for increase.

In the January 2017 remand, the Board noted that the Veteran had alleged during the appeal period that his disabilities had worsened since the 2011 VA examination and thus found that an examination was necessary to determine the current level of severity of the disabilities on appeal. As noted above, VA informed the Veteran of the scheduled examination, and reported that the Veteran had failed to report to the examination. 

In the May 2017 supplemental statement of the case, VA provided the Veteran with the provisions of 38 C.F.R. § 3.655, which informed him that the failure to report for a VA examination in connection with a claim for increase without good cause would cause his claim to be denied. Within the regulation, it provides examples of good cause for the failure to report for an examination, which put the Veteran on notice that he could have established good cause for his failure to report. The May 2017 supplemental statement of the case, which was sent to the Veteran's address of record, was not returned as undeliverable, and therefore the Veteran is presumed to have received it.  

The Veteran has not presented good cause for his failure to report for the scheduled VA examination, requested that a new examination be scheduled, or, after receipt of the supplemental statement of the case, contended that he had not received notice of the scheduled VA examination. There is no other indication in the file to suggest that the Veteran did not receive notification of the examination. Under these circumstances, the Board finds that the Veteran failed to report for the VA examination without good cause in connection with claims for increase. 

Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence. See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations). The Board notes that the duty to assist a claimant is not a one-way street and the Veteran has failed to cooperate to the full extent in the development of his claims. Wood v. Derwinski, 1 Vet. App. 406 (1991) A claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. §§ 3.655(a), (b). The Veteran's claims for increase involving his low back and bilateral lower extremities are denied.

TDIU

The Veteran contends that he is entitled to a TDIU due to his service-connected back disability. Specifically, in an August 2010 statement, he asserted that back disability prevents him from being dependable as an employee. In a February 2011 employment questionnaire (VA Form 21-4104-1), when asked if he was employed at any time during the past 12 months, the Veteran answered "no." In a February 2011 statement, the Veteran contended that three years prior, when he was employed as an electrician, his back went out at work and his head fell into an electrical panel and that since then, he did not feel safe to work. He stated that because he had no control over when his back would give out, he had to stop working.

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives compensation for DDD and DJD of the lumbar spine at 20 percent disabling; radiculopathy of the left lower extremity 20 percent disabling; and radiculopathy of the right lower extremity 20 percent disabling. The combined rating for these disabilities is 50 percent. See 38 C.F.R. § 4.25 Table I. The Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extraschedular basis. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

As the Board itself cannot assign an extraschedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.

The Veteran currently has service-connected disabilities of DDD and DJD of the lumbar spine, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity. For TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. 

In August 2010 and February 2011 statements, the Veteran described an incident when employed as an electrician where his back gave out and caused his head to fall into an electrical panel which almost caused him to be electrocuted. The Veteran stated that he had not felt safe to work since and had to stop working because he had no control over when his back would go out. 

During an August 2010 VA examination, the Veteran reported the incident that caused him to stop working (almost getting electrocuted) and that he had become a stay-at-home dad.  He described constant low back pain with frequent episodes of reduced function to do daily activities including caring for his young child. The Veteran also reported severe flare-ups that occurred every two to three weeks with a duration of one to two days, which caused the inability to do chores and care for his children. The Veteran reported that hiss back disability had not resulted in any incapacitation but he reported falls. He was able to walk more than a quarter of a mile but less than one mile and had a normal gait. The examiner noted the effects of the back disability on usual occupation and resulting work problems as difficulty reaching, weakness and fatigue, lack of stamina, and problems lifting and carrying. The only effects on the Veteran's daily activity noted were a limit to distance driving and the use of a cart to shop.

In a November 2011 VA examination report, the Veteran reported that since his last VA examination, his back "goes out easier." He reported falls once every two weeks and radiating pain down the back to both legs. The Veteran stated he was not receiving any treatment for this his low back disability and that it did not result in any incapacitation. The Veteran reported flare-ups, which caused him more trouble lifting, walking, and performing household chores. Upon physical examination, examiner indicated that the Veteran did not have guarding or muscle spasm of the lumbar spine and did not require any assistive devices for ambulation. The examiner noted that the Veteran's back disability impacted his ability to work and wrote that the Veteran quit his job as an electrician four years prior after his back gave out and he almost fell into live wires. The examiner also made a specific finding that the Veteran's service-connected DDD and DJD of the lumbar spine would not preclude him from securing and maintaining employment. The examiner explained that imaging studies showed very mild arthritis in his lumbar and thoracic spine and that was no significant narrowing and that the Veteran's subjective symptoms did not match his objective examination with radiological findings. The examiner further indicated that with physical jobs, the Veteran may have some difficulty with lifting more than 20 pounds, excessive bending, or standing for extended periods of time. He also stated that the Veteran may be able to do a physical job if he were allowed to take frequent breaks and limit lifting. The examiner concluded that the Veteran's back pain would not limit a sedentary type of job in any way and that he would be able to secure and maintain a job of a sedentary nature.

The Board finds that referral to the Director for TDIU consideration is not warranted. The Board has considered the lay and medical evidence, including opinions of VA examiners and the Veteran's lay statements. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

While the Veteran contended that his back disability prevented him from maintaining employment since he could no longer safely work as an electrician, the November 2011 VA examiner stated that the Veteran's back pain would not limit a sedentary type of job in any way and that the Veteran would be able to secure and maintain a job of a sedentary nature. The August 2010 VA examiner noted functional impairments of difficulty reaching, weakness and fatigue, lack of stamina, and problems lifting, and carrying, however, did not specifically state any impairments related to sedentary jobs including sitting. Further, the November 2011 VA examiner indicated that while the Veteran may have some difficulty with lifting more than 20 pounds, excessive bending, or standing for extended periods, he would be able to do a physical job if he were allowed to take frequent breaks and limit lifting. While the Veteran is not expected to find employment in a protected environment, the fact that the November 2011 VA examiner found that the Veteran was able to perform such physical tasks in moderation allows the Veteran more options for employment along with sedentary work. Furthermore, the record does not indicate that the Veteran is precluded from performing sedentary work; specifically the Veteran does not report an inability to sit. Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities alone warrant a referral to the Director of Compensation and Pension Service for an extraschedular TDIU evaluation.

The Veteran's service connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis and the Board finds that referral for a TDIU on an extraschedular basis is not warranted for the reasons described above.
ORDER

A disability rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the lumbar spine prior to November 17, 2011, and in excess of 20 percent thereafter, is denied as a matter of law.

An initial disability rating higher than 20 percent for radiculopathy of the right lower extremity is denied as a matter of law.

An initial disability rating higher than 20 percent for radiculopathy of the left lower extremity is denied as a matter of law.

Referral for a TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


